373 Mich. 592 (1964)
130 N.W.2d 418
KELSO
v.
KELSO.
Calendar No. 14, Docket No. 50,528.
Supreme Court of Michigan.
Decided October 5, 1964.
*593 Haskell L. Nichols and Bruce A. Clark, for defendant.
KELLY, J.
November 8, 1962, plaintiff, James Kelso, filed a bill of complaint against his wife, Mary Kelso, seeking an absolute divorce and custody of the 4 minor children, claiming that his wife was guilty of extreme and repeated cruelty and that she had improperly associated with male companions over a period of several years.
Defendant wife answered denying her husband's allegations and in a cross bill of complaint accused him with acts of extreme and repeated cruelty and prayed for an absolute decree of divorce and permanent custody of the minor children.
At the conclusion of a lengthy hearing held in December, 1962, the trial court awarded temporary custody of the children to defendant's brother and his wife, stating that the evidence had convinced him of defendant's association with a certain man. The trial court further informed defendant wife that at a later date he would reconsider her rights to custody if her conduct proved she cared more for her children than for her corespondent.
At the conclusion of the divorce hearing in July, 1963, the court found that defendant wife had continued her improper association with her male companion after the court's December, 1962, warning to her; that she had failed to prove her allegations in the cross bill, and the court awarded plaintiff husband an absolute divorce and custody of the minor children, with reasonable visitation rights to defendant.
The record discloses that defendant's brother and defendant's brother's wife, as well as plaintiff, gave *594 testimony sustaining the court's conclusion and, while the testimony of defendant contradicted that testimony, her testimony is insufficient when weighed against that of the others to cause this Court to reverse the findings of the trial court.
We affirm the trial court in granting the divorce to plaintiff, in awarding custody of the children to plaintiff, and in the division of property.
Affirmed. No costs, appellee not having filed a brief.
KAVANAGH, C.J., and DETHMERS, BLACK, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.